Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 16, 2014

        No. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR, and 04-13-00718-CR

                               Ex Parte Rogelio RINCON, Jr.,
                                           Appellant
                  From the 379th Judicial District Court, Bexar County, Texas
          Trial Court No. 2012CR2442, 2012CR2443, 2012CR2444, and 2012CR2445
                        Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
        In this habeas corpus proceeding seeking a reduction of Appellant’s pre-trial bail, the
State’s brief was originally due to be filed with this court on March 24, 2014. This court granted
the State’s first motion for an extension of time to file the brief until April 14, 2014. On the due
date, the State filed its second motion for an extension of time to file its brief until May 13, 2014,
for a total extension of fifty days.
       The State’s motion is GRANTED IN PART. The State’s brief must be filed with this
court not later than May 5, 2014. See TEX. R. APP. P. 31.1; 4TH TEX. APP. (SAN ANTONIO) LOC.
R. 8.2(b) (setting State’s brief deadline). NO FURTHER MOTIONS FOR EXTENSION OF
TIME TO FILE THE STATE’S BRIEF WILL BE GRANTED.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court